                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
CLARENCE ALBERT SAFFOLD, III,

                          Plaintiff,
      v.                                            Case No. 19-cv-1414-pp

MILWAUKEE COUNTY JAIL, et al.,

                        Defendant.
______________________________________________________________________________

   ORDER REQUIRING THE PLAINTIFF TO PAY A PARTIAL FILING FEE
______________________________________________________________________________

      The plaintiff, a prisoner who represents himself, filed the complaint in

this case. Federal law requires that any party filing a complaint must pay a

filing fee of $350. 28 U.S.C. §1914(a). It also requires a party filing a complaint

to pay a $50 administrative fee. Judicial Conference of the United States

District Court Miscellaneous Fee Schedule Effective May 1, 2013, #14.

      The plaintiff has filed a petition asking the court for leave to proceed in

forma pauperis—he has alleged that he is unable to pay the above filing fee.

The law does not allow the court to waive the filing fee in full for a prisoner.

Rather, it says that if the court determines that the prisoner qualifies for in

forma pauperis status, (a) the $50.00 administrative fee is waived, and (b) the

court may allow the prisoner to pay the $350.00 by paying an initial partial

filing fee, followed by monthly installments, until the $350.00 has been paid in

full. The law requires the court to calculate the initial filing fee and the

installments based on 20% of either the average monthly deposits into the

prisoner’s account or the average monthly balance in the prisoner’s account for

the six months preceding the date the complaint was filed, whichever is

greater. 28 U.S.C. §1915(b).

                                          1

           Case 2:19-cv-01414-PP Filed 09/30/19 Page 1 of 4 Document 5
      In this case, the plaintiff has filed a certified copy of his prisoner trust

account statement for the three-month period immediately preceding the filing

of the complaint, as required by 28 U.S.C. §1915(a)(2). That statement shows

that for that three-month period, the average monthly deposit in the account

was $76.33, and the average monthly balance in the account was $0.00.

Accordingly, 28 U.S.C. §1915(b)(1) requires the plaintiff to pay an initial partial

filing fee of $15.27. After the initial partial filing fee is paid, the plaintiff must

make monthly payments of twenty percent of the preceding month’s income

until the filing fee is paid in full. 28 U.S.C. §1915(b)(2). The law states that “the

agency having custody of the prisoner shall forward payments from the

prisoner’s account to the Clerk of the Court each time the amount in the

account exceeds $10 until the filing fees are paid.” Id.

      The plaintiff should be aware of several things. First, if he does not pay

the initial partial filing fee or show cause for his failure to do so by the date at

the end of this order, he will be held to have withdrawn this case voluntarily,

and the case will be closed without prejudice. This voluntary dismissal will not

be counted as a “strike” under §1915(g).

      Second, if a prisoner files more than three actions which the court

dismisses as frivolous or malicious, or for failure to state a complaint upon

which relief can be granted, the law prohibits the prisoner from bringing any

other actions in forma pauperis (unless the prisoner is in imminent danger of

serious physical injury). 28 U.S.C. §1915(g). Thus, if the court ends up

dismissing this lawsuit for any of those reasons, that dismissal will have an

impact on the plaintiff’s ability to proceed in forma pauperis in other lawsuits.

The court will not analyze the complaint to determine whether it is frivolous, or

malicious, or fails to state a claim upon which relief can be granted, until after


                                           2

          Case 2:19-cv-01414-PP Filed 09/30/19 Page 2 of 4 Document 5
the plaintiff pays the partial filing fee. For this reason, the plaintiff may wish to

voluntarily dismiss the lawsuit, to avoid the risk of the court dismissing the

lawsuit after he has filed the initial partial filing fee.

      Third, if the plaintiff does not want to pay the $350 filing fee in

installments as the court described above, or if he wants to voluntarily dismiss

the lawsuit to avoid having the court dismiss it later as frivolous or malicious

or failing to state a claim, the plaintiff must, on or before the date specified

at the end of this order, file a letter with the Clerk of Court, stating that he

does not wish to proceed with the lawsuit. If the plaintiff writes such a letter by

the deadline specified at the end of the order, the court will dismiss the case

without prejudice (and that dismissal will not count against the plaintiff in

future requests to proceed in forma pauperis). If the plaintiff proceeds with this

case, he is advised that the complaint will be screened, and even if it is

immediately dismissed because it fails to state a claim upon which relief can be

granted or for any other reason, the plaintiff's initial partial filing fee will not be

refunded, and he will still be required to pay the entire $350 filing fee and risk

incurring a strike.

      The court will send a copy of this order to Dodge Correctional Institution,

where the plaintiff is confined.

      The court ORDERS that if the plaintiff wishes to continue with this

lawsuit, then on or before October 21 2019, he must forward to the Clerk of

Court the sum of $15.27 as an initial partial filing fee, or file a letter informing

the court why he is not able to pay the assessed amount. If the plaintiff does

not have enough money in his regular account to pay the initial partial filing

fee, he is responsible for making arrangements with the authorities to pay the

remainder of the filing fee from his release account. The language of 28 U.S.C.


                                            3

          Case 2:19-cv-01414-PP Filed 09/30/19 Page 3 of 4 Document 5
§1915(b)(1) suggests that a prisoner may use his release account to pay an

initial partial filing fee only if he does not have sufficient funds in his regular

account. See Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005).

Once the court receives the initial partial filing fee, it will review the complaint

to determine whether to grant the plaintiff leave to continue in forma pauperis.

The court also will review the complaint to determine whether the lawsuit is

frivolous or malicious or fails to state a claim upon which relief can be granted;

if the court concludes that the complaint does not meet this standard, the

court will dismiss the complaint.

      The court further ORDERS that if the plaintiff does not wish to continue

with this lawsuit, then on or before October 21 2019, he must write a letter to

the Clerk of Court, asking to voluntarily dismiss the case.

      Dated in Milwaukee, Wisconsin this 30th day of September, 2019.

                                           BY THE COURT:



                                           HON. PAMELA PEPPER
                                           United States District Judge




                                          4

         Case 2:19-cv-01414-PP Filed 09/30/19 Page 4 of 4 Document 5
